Citation Nr: 0100694	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for an eye disorder, 
claimed as floaters.  

2.  Dissatisfaction with the initial disability evaluation 
assigned following a grant of service connection for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.  

3.  Entitlement to a compensable disability evaluation for 
tendinitis of the left elbow.  

4.  Entitlement to a compensable disability evaluation for a 
skin disability.  

5.  Entitlement to a compensable disability evaluation for 
residuals of a parasite infection.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969, including service in Vietnam as a medical corpsman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
post-traumatic stress disorder (PTSD), assigning the 
disability a 30 percent evaluation; denied service connection 
for tinnitus, an eye condition, nasal fracture, and 
polysubstance abuse; and denied compensable disability 
evaluations for tendinitis of the left elbow, skin condition, 
and residuals of a parasite infection; and denied service 
connection for hearing loss on the basis that new and 
material evidence had not been submitted warranting reopening 
that claim.  

The veteran expressed his dissatisfaction with the 30 percent 
evaluation assigned his PTSD; appealed the denial of service 
connection for tinnitus, an eye condition, and hearing loss; 
and appealed the denial of compensable disability evaluations 
for tendinitis of the left elbow, a skin condition, and 
residuals of a parasite infection.  

The RO, in a July 1999 rating decision, increased the 
disability evaluation for PTSD from 30 percent to 70 percent, 
effective from April 1996, the date of receipt of his claim 
for service connection for the disability.  The Board notes 
that the 70 percent evaluation is the initial rating for 
PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that the VA is to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits.  See Hodge v. West 155 F.3d 
1356, 1362-63 (Fed. Cir. 1998).  Developing the claim to its 
optimum must include determining all potential claims raised 
by the evidence and applying all relevant law and regulation 
raised by that evidence, even though not raised by the 
veteran.  See Shockley v. West, 11 Vet. App. 208, 214 (1998), 
Collier v. Derwinski, 2 Vet. App. 247, 251 (1992), Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  In the veteran's 
case, the fact that the RO increased the disability 
evaluation for PTSD to 70 percent, effective from April 1996, 
means that the veteran meets the threshold schedular criteria 
to be considered eligible for consideration for a potential 
total disability rating based on individual unemployability 
(TDIU) pursuant to 38 C.F.R. § 4.16(a) (2000).  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria 
for section 4.16(a), and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a TDIU rating.  A TDIU claim is included in every rating-
increase claim and the VA is required to adjudicate such 
claim.  See Norris v. West, 12 Vet. App. 413, 420 (1999)  
Under the circumstances, the veteran has an open informal 
claim for TDIU which the RO needs to adjudicate.  However, 
the Board has awarded the veteran a 100 percent schedular 
rating for PTSD, effective from February 10, 1997, for the 
reasons given in the body of this decision; therefore, the 
period for which the RO needs to consider for adjudication of 
the veteran's informal TDIU claim is the period prior to that 
date.  See 38 C.F.R. § 4.16(a), see also VAOPGCPREC 6-99.  

The RO's July 1999 rating decision also granted service 
connection for bilateral hearing loss and tinnitus, both 
effective from April 1996, the date of receipt of the claims 
for service connection for those disabilities.  The award of 
service connection for those two disabilities consists of a 
full award of benefits on those issues.  See Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  

As per the veteran's request, a personal hearing was 
scheduled for him to appear before a hearing officer at the 
RO in December 1998; however, the veteran did not appear for 
that hearing.  He subsequently requested and received a 
personal hearing at the RO before the undersigned Member of 
the Board in July 2000.  At the hearing, he submitted 
additional evidence, along with a signed waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  There is medical opinion of a nexus or link between the 
veteran's current symptoms of bilateral floaters, with 
underlying pathology of bilateral posterior vitreous 
detachment, and injury sustained while the veteran was on 
active military service.  

3.  The veteran has symptoms of irritability, hypervigilance, 
nightmares, and insomnia associated with his service-
connected PTSD.  

4.  The criteria for evaluating psychiatric disabilities in 
effect prior to November 7, 1996, are more favorable to the 
veteran's claim for an increased rating for his service-
connected PTSD.  

5.  Prior to February 10, 1997, the veteran's PTSD was shown 
to result in no more than severe occupational and social 
impairment; or (since November 7, 1996) occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, speech intermittently obscure, 
near-continuous depression, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

6.  Effective from February 10, 1997, the veteran's PTSD has 
been shown to result in (under the criteria in effect prior 
to November 7, 1996) psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

7.  Tendinitis of the left elbow is manifested by complaints 
of numbness in the fingers of his left hand, locking and 
popping of the elbow, with objective findings of no pain 
associated with the left elbow, no swelling, instability, 
crepitus, atrophy, tenderness, and slight to no limitation of 
motion of the left elbow; X-rays reveal no abnormality, 
including no fracture or degenerative changes.  

8.  The veteran's skin disorder is manifested by very mild 
erythema on a small occipital area of the scalp and 
lichenification on the dorsal areas of the feet and great 
toes, with no dermatitis pathology on the face.  

9.  The residuals of a parasite infection include mild 
disturbances of bowel function with occasional episodes of 
abdominal distress.  


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, the veteran's 
symptoms of bilateral floaters, with underlying bilateral 
posterior vitreous detachment pathology, was incurred as a 
result of injury during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The criteria for a disability evaluation in excess of 70 
percent for PTSD were not met during the period prior to 
February 10, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
2000).  

3.  Effective from February 10, 1997, the criteria for a 
schedular 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996 & 2000).  

4.  The criteria for a compensable disability evaluation for 
tendinitis of the left elbow have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 
4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5024 (2000).  

5.  The criteria for a compensable disability evaluation for 
dermatophytosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  3.321, 4.1-4.7, 4.118, Diagnostic Code 
7813-7806 (2000).  

6.  The criteria for a compensable disability evaluation for 
the residuals of a parasite infection have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.114, Diagnostic Code 7399-7319 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Eye Disorder

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the veteran's case, he maintains in correspondence and 
during his personal testimony presented before the 
undersigned Veterans Law Judge that, while performing his 
duties as a medic in Vietnam, a bomb or mortar exploded near 
him on at least two occasions which rendered him unconscious 
for a short periods of time.  He maintains that, since those 
incidents, he has experienced floaters in his eyes, which he 
described as little black threads.  

A review of the veteran's service medical records finds no 
references to treatment of head trauma or an eye disorder.  
Rather, the records show that his eyes were normal.  The 
report of his service separation medical examination notes 
that his eyes were normal, with 20/20 reported in both eyes 
for distant and near vision.  However, at that time the 
veteran did complain of eye trouble, although he did not 
mention complaints of floaters.  Further in a February 1969 
record the veteran did report that 2 mortar rounds had landed 
near him and that he may have been unconscious.  

In an application for VA benefits, filed in 1969, the veteran 
reported "possible brain concussion."

Post-service, the veteran's March and April 1969 VA 
outpatient treatment records reflect that he was being seen 
for abdominal complaints and residuals of a left elbow 
injury.  These records do not contain any indication of an 
eye problem, to include any complaints of floaters.  
Likewise, the report of his April 1969 VA medical examination 
does not contain any complaints or findings pertaining to an 
eye condition, to include complaints of floaters.  In fact, 
the examination report specifically notes that the medical 
findings were negative for any eye abnormality.  At this time 
the veteran's reported history of bomb/mortar explosions in 
service were noted.  

Of record are numerous VA and Social Security Administration 
records from April 1983 to December 1998.  These reports, 
including VA examinations, outpatient treatment, and medical 
statements, do not mention any problem with the veteran's 
eyes, including any complaints of floaters, although he 
reported a history of having been knocked unconscious in 
service.  It is not until the veteran underwent his January 
1999 VA medical examination that there is any medical 
evidence of an eye condition.  During this examination, which 
was conducted thirty years after the veteran's separation 
from active military service, the veteran complained of 
floaters in both eyes, which he claimed started in Vietnam 
following a head trauma.  He also complained of visual 
disturbance, which he attributed to flashback experiences 
consisting of seeing, from time to time, figures of 
Vietnamese people in his peripheral vision.  

On medical examination, refractive error, consisting of 
hyperopia, astigmatism, and presbyopia were noted.  The 
physician also found a microaneurysm in the veteran's right 
eye, which the examiner offered was likely an insignificant 
finding, unless the veteran was diagnosed with diabetes.  
Lastly, the examiner found posterior vitreous detachment in 
both eyes, which the physician offered accounted for the 
veteran's symptoms of floaters.  In the physician's opinion, 
this may likely as not likely have been caused by a head 
trauma, as claimed by the veteran.  The physician further 
offered that the posterior vitreous detachment in the 
veteran's eyes can also occur in people without any preceding 
incident.  

The veteran's VA outpatient treatment reports for October 
1999 to June 2000 show that he was primarily being seen in 
group therapy for his psychoneurosis.  A June 2000 medical 
statement from the veteran's treating psychologist noted the 
veteran's on-going therapy.  No where in these records is 
there any indication of an eye condition, including floaters.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran had asserted as 
early as 1969, shortly after his separation from active duty, 
that while in combat he experienced a concussion from head 
trauma as a result of explosions.  Subsequently, he was 
granted service connected for PTSD and he currently 
experiences combat related PTSD symptomatology.  Although 
there is no clear indication in his service medical records 
that he experienced head trauma or concussion from mortar 
explosions as he maintains, he is a combat veteran.  As such, 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such combat service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service and, to that end, 
the VA shall resolve every reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Under the circumstances, the Board finds that it is not 
inconsistent with the duties of a medical corpsman in combat 
to have experienced repercussions from exploding shells or 
bombs.  Therefore, it is not inconceivable he sustained head 
trauma while in Vietnam.  

The report of the veteran's January 1999 VA examination shows 
that he has bilateral posterior vitreous detachment, which 
the examining physician offered accounted for the veteran's 
symptoms of floaters.  The examining physician further 
offered that this may likely as not likely have been caused 
by the veteran's head trauma during the war, based on the 
veteran's history.  Given that it is not inconceivable that 
he sustained head trauma in Vietnam as claimed, even though 
not actually reflected in his service medical records, and 
the examining physician's medical opinion that the veteran's 
bilateral posterior vitreous detachment could have been 
caused by such head trauma, the Board finds, with all 
reasonable doubt being resolved in the veteran's favor, that 
the veteran's bilateral floaters, with the underlying 
pathology of bilateral posterior vitreous detachment, was 
incurred during his active military service.  


II.  Increased Rating

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Board is also required to take pain 
symptoms and weakness into account, to the extent that they 
are supported by adequate pathology, particularly in a rating 
involving limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A.  PTSD

As noted earlier in this decision, the veteran served on 
active duty from May 1967 to February 1969, including service 
in Vietnam as a medical corpsman.  In April 1996, the VA 
received his claim for service connection for PTSD.  The RO, 
in a rating decision dated in January 1997 granted the claim 
and, in July 1999, increased the initial disability 
evaluation to the currently assigned 70 percent, effective 
from the date of receipt of the claim for service connection 
for PTSD.  The veteran maintains that his PTSD is pronounced 
and severe with depression, thereby rendering him totally 
disabled.  

The veteran was hospitalized in a VA facility for several 
days in June 1996 for complaints of increased depression and 
nightmares.  His pre-hospitalization urine drug screening was 
noted to have been positive, and on other times in the 
previous six months, despite his claim that he had been clean 
and sober over the last two and a half years.  While 
hospitalized, his story and reported symptoms were very 
inconsistent with his behavior.  It was noted that the 
veteran stated to several staff members that he was in the 
hospital for PTSD compensation.  He responded to treatment 
and his condition was assigned a GAF (Global Assessment of 
Functioning) score of 50.  At hospital discharge, he was 
considered stable, able to return to his usual occupation, 
and for working ability or employment status, he was 
considered not disabled.  The discharge diagnoses were 
depressive disorder, not otherwise specified; alcohol 
dependence, in remission; polysubstance dependence; and 
malingering.  

A July 1996 VA outpatient note indicates that the veteran's 
mood was angry and his affect was mildly restricted.  He was 
referred for lab testing because of his history of a positive 
drug screen in May 1996.  Reference was also made to the 
earlier finding that he had been "malingering."

The report of the veteran's July 1996 VA psychiatric 
evaluation notes, by history, that he was divorced, has two 
children, and a long history of marijuana and amphetamine 
use.  He claimed to be drug free for about two and a half 
years.  His employment history indicated that he had had 
about twenty to thirty jobs since his separation from active 
duty.  Those jobs included ambulance and surgery attendant, 
laborer with the city water and power company, truck driver, 
real estate agent, and warehouseman.  He related that he had 
not worked in six or seven years.  His subjective complaints 
consisted of dreams, flashbacks, and lots of depression.  As 
a result of his combat-related experiences in Vietnam, he 
claimed he now had recurrent and intrusive distressing 
recollections, nightmares (four to five nights per week), and 
flashbacks.  He could not stand crowds, did not go to 
parties, and stayed at home watching television.  The 
examiner noted the veteran was casually groomed and dressed.  
He was oriented for time, place and person.  His affect and 
mood showed a full range of emotion.  He admitted to signs of 
depression with insomnia, crying spells, poor self-esteem, 
decreased concentration and decision making, feeling hopeless 
and worthless, some anger, no guilt or homicidal ideation, 
but he has had suicidal thoughts in the past.  His memory was 
extremely poor.  There were no psychotic manifestations.  He 
denied delusions, hallucinations, or ideas of reference.  
Judgment was grossly intact.  The examining physician 
considered the veteran competent for VA purposes.  At the 
time, he was unemployed, living on food stamps and his and 
his girlfriend's Social Security disability benefits.  

A Vet Center nurse, in a statement dated in August 1996, 
noted that the veteran was first seen in August 1995 and was 
being treated for PTSD and amphetamine abuse in "sustained 
full remission."  Attention deficit disorder was also 
indicated.  No report of drug screening was included.  His 
GAF was given as 50 and all indications were that he was 
compliant with all suggested treatment plans.  The 
readjustment-counseling therapist noted that the veteran was 
being seen on an on-going basis.  

In an October 1996 medical statement, written for Social 
Security disability purposes, a VA psychologist noted that 
the results of neuropsychological evaluation of the veteran 
indicated that he was experiencing significant cognitive 
dysfunction with symptoms of attention, concentration and 
memory impairments.  He demonstrated impaired executive 
functioning indicating that his ability to learn and adapt to 
changing environmental demands was very difficult at best.  
The veteran had significant impairment of memory attributed 
to his substance abuse.  In addition, the veteran suffered 
from symptoms related to PTSD and personality disorder.  The 
psychologist noted that the combined effects of the veteran's 
chronic psychiatric condition and his cognitive impairment 
result in a significant psychosocial disability impairing his 
ability to function socially and vocationally.  The same 
psychologist had noted a month earlier that psychological 
testing was not valid, that the veteran had a long history of 
anti-social personality characteristics with related 
substance abuse and that his significant cognitive impairment 
resulted from a long history of poly substance abuse and 
cortical atrophy.  

A report from a state rehabilitation agency to the Social 
Security Administration dated in October 1996 indicated that 
the veteran had applied for benefits in October 1995.  After 
evaluation, it was determined that the veteran was "most 
severely disabled" and that competitive employment was not 
feasible because of the severity of his "disabilities."  

Dated on February 10, 1997 is a State vocational 
rehabilitation statement essentially relating that, based on 
evaluation of the veteran and the Vet Center reports, the 
determination was made that his disabilities, including PTSD 
and attention deficit disorder, were severe and prevented him 
from obtaining competitive employment.  Also, he was 
considered unable to learn or retain any new vocational 
training.  It was indicated that his GAF score was 38.  His 
case was closed.  

In a May 1997 medical statement from a Vet Center 
readjustment counseling therapist, he relates that the 
veteran has been attending weekly group sessions, during 
which he manifested symptoms of PTSD, an inability to 
concentrate, short term memory loss, difficulty in working 
and relating to others and a problem dealing with any type of 
stress.  The psychologist noted that the veteran's condition 
had been assigned a GAF score of 41.  

Information received from the Social Security Administration 
in December 1998 shows that the veteran had been receiving 
disability benefits since 1997 because of anxiety disorders.  

The report of the veteran's January 5, 1999 VA psychiatric 
examination notes that he complained of nightmares and 
intrusive recollections about Vietnam.  He reported anger, 
irritability, poor concentration and memory, flashbacks, 
significant sleep problems.  He also reported symptoms of 
major depressive disorder to include depressed mood, 
decreased interest, insomnia, fatigue and loss of energy, 
feelings of worthlessness, impaired concentration, and 
recurrent thoughts of death.  On mental status examination, 
he was appropriately dressed and groomed.  He was alert, and 
oriented to person, place and situation.  His speech was 
normal.  There was no suggestion of psychotic processes; 
however, his speech content tended to be circumstantial and 
overly elaborative.  He reported constant passive death 
wishes, but denied that he would act on those.  He denied 
homicidal ideation.  He denied any ritualistic or obsessive 
behaviors.  He reported panic attacks three to four time per 
week.  His mood was depressed, angry and anxious.  He had 
marked impairment in his immediate recall.  His concentration 
was impaired.  Judgment and insight were fair.  He was 
considered competent.  The diagnoses were PTSD, chronic; 
major depressive disorder, moderate; amphetamine dependence 
in full sustained remission; and cannabis dependence, in full 
sustained remission.  The assigned GAF score was 35.  

The veteran's VA outpatient treatment records for December 
1997 to March 1999 show that he was seen for PTSD and major 
depression.  During this time, he was noted to be doing 
better with symptoms indicated as mild, at other times, he 
had exacerbation of symptoms due to such things as a traffic 
accident or conflict with neighbors.  GAF scores ranged from 
a high of 45 in May 1998 to a low of 20 in March 1999.  In 
August 1998, it was indicated that he was unemployable due to 
suicide ideation, lack of concentration, poor memory, and 
anger outbursts.  

In a March 1998 medical statement from a Vet Center 
readjustment counseling therapist, it was noted that the 
veteran had undergone varied psychiatric and psychological 
testing and had received a wide range of GAF scores - 54 in 
August 1995 and a GAF score of 38 in February 1997.  Also, 
the therapist related that the State vocational 
rehabilitation had found him to be unable to obtain 
employment and learn or retain any new vocational training.  

On VA psychiatric evaluation in October 1999, the veteran was 
casually groomed.  He appeared irritable and hypervigilant.  
His mood was depressed and flat.  His thought process was 
generally goal directed.  He was complaining of auditory 
hallucinations and recent suicidal ideation.  He was 
paranoid, although alert and oriented .  His concentration 
was poor.  His insight and judgment was mildly impaired by 
PTSD.  He exhibited symptoms of anhedonia, feelings of 
worthlessness, poor memory and concentration, rage (which 
interfered with daily activity), isolation and withdrawal 
(few friends or family), nightly nightmares, and insomnia.  
The diagnosis was PTSD with secondary major depression.  A 
GAF score of 35 was assigned.  

The veteran's VA outpatient treatment records for March to 
June 2000 show he was being seen in group therapy primarily 
for his psychoneurosis.  In July 2000, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  
During the hearing he testified that the State vocational 
rehabilitation department noted he was unable to hold a job 
and that he was unable to return to rehab.  He related that 
he saw a psychiatrist about every three to four months, but 
was also attending weekly group therapy sessions.  He claimed 
that he has suicidal ideation and becomes violent in his 
sleep.  During the day, he stayed in the house and either 
watched television or played with his computer.  He claimed 
no close friends and sustained himself on Social Security 
benefits, which he was receiving because of his anxiety 
disorders.  

The veteran's service-connected PTSD is evaluated under 
schedular criteria for evaluating psychiatric disabilities.  
By regulatory amendment effective November 7, 1996, 
substantive changes were made to that criteria, as set forth 
at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Thus, the RO has appropriately considered the veteran's claim 
under the former and revised criteria, and there is no 
prejudice to him in the Board doing likewise, applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, the current 70 percent evaluation was assigned 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people was shown to 
be severely impaired, or by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999), a 70 percent evaluation 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Applying the above to the facts in this case, the Board finds 
that the veteran's disability evaluation for PTSD is 
appropriately rated 70 percent disabling from the date of 
receipt of his claim in April 1996 to until February 10, 
1997, when his state rehabilitation case was closed and 
around the time he was awarded Social Security disability 
benefits.  During this period, the veteran was diagnosed with 
substance abuse, as well as with PTSD.  In June 1996, his 
hospitalization records note that his symptoms were 
inconsistent for PTSD, he tested positive for drugs, as he 
had on a number of occasions within the prior six months, 
and, at hospital discharge, he was considered stable, not 
disabled as pertaining to employment, and able to resume his 
pre-hospital occupation.  In fact, after several days of 
observation, he was believed to be malingering.  His GAF at 
that time was 50.  Because the treating medical care 
providers had ample opportunity to observe the veteran during 
his several day stay, their assessment of his overall 
psychiatric condition must be given greater probative weight 
than the other reports generated during this time frame.  In 
this regard, their assessment, that the veteran was 
malingering, cannot be ignored.  

In July, August and October 1996, treating psychologists at 
the Vet Center essentially noted that he was cognitively 
impaired due to drug abuse.  Nowhere in these records is it 
reflected that his PTSD, and PTSD alone, was so severe as to 
result in his virtual isolation in the community; or result 
in total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities; or caused him to be demonstrably unable to obtain 
or retain employment.  The statements of these psychologists 
show that they accepted the veteran's report that he had 
discontinued illegal drug use some years earlier when, in 
fact, a drug screen was positive as late as June 1996.  The 
veteran's lack of credibility on this important point, which 
was relied on by state, Vet Center and VA medical and 
rehabilitation professionals, on the whole lessens the 
probative value of his statements during this time and calls 
in question the validity of the examination reports, insofar 
as symptoms are attributed to PTSD and not to ongoing drug 
use.  

Moreover, when he discharged from the hospital in June 1996, 
he was reported to be able to return to employment.  Clearly 
the criteria for a rating of 100 percent is not met during 
the period prior to February 10, 1997, using the old criteria 
for rating psychiatric disorders.

Likewise, under the revised regulations, effective from 
November 1996, the veteran's symptoms associated with PTSD 
meet, but do not exceed the criteria for a 70 percent 
disability evaluation.  In the absence of medical evidence of 
more severe disability attributable to his service-connected 
PTSD and manifesting in total occupational and social 
impairment due to such symptoms as a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living, disorientation; memory 
loss for the names of close relatives, his own occupation, or 
his own name, the currently assigned 70 percent evaluation is 
entirely appropriate prior to February 10, 1997.  

As noted above, it was on that date that the rehabilitation 
efforts directed towards the veteran were closed.  Although 
it is clear that his cognitive disorder (attributed to drug 
use) and attention deficit disorder continued to play a role 
in his disability, it is likewise clear that his overall 
psychiatric status due to PTSD was deteriorating.  The 
veteran was awarded Social Security disability benefits in 
1997.  Records from that time forward contain no suggestions 
of ongoing drug use, albeit no drug screens are of record.  
The results of the veteran's January 1999 VA psychiatric 
evaluation note intrusive symptomatology associated with 
PTSD.  In addition, he manifested symptoms of major 
depressive disorder, such as depressed mood, decreased 
interest, insomnia, fatigue, loss of energy, feelings of 
worthlessness, and recurrent thoughts of death.  His speech 
was circumstantial; he reported panic attacks three to four 
times per week; his mood was depressed; and he had marked 
impairment in his immediate recall.  His GAF score was 35.  
In March 1999, his GAF score was 20, and in October 1999, his 
GAF score was 35.  Examination results on those dates were 
essentially similar as those found on his January 1999 VA 
examination.  

The Board finds that the veteran's signs and symptoms of his 
PTSD, effective from February 10, 1997, more closely 
approximate a 100 percent schedular evaluation under the 
criteria in effect prior to November 1996.  As such, these 
earlier criteria are more advantageous to the veteran.  The 
manifestations of his PTSD, as noted in reports generated 
after that date, and explained in the hearing before the 
undersigned Board member, are indicative of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

Furthermore, in January, March and October 1999, his GAF 
scores have been 35, 20 and 35, respectively.  The Board 
notes that, pursuant to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a score of 20 denotes some 
danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A score midway between 31 and 40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work, child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Accordingly, the Board finds that the level of severity of 
the veteran's service-connected PTSD is reflective of a 70 
percent evaluation, and no higher, for the period prior to 
February 10, 1997 and more closely approximates a 100 
schedular disability evaluation from that date, under the 
criteria in effect prior to November 7, 1996.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 
4, Diagnostic Code 9411 (1996 & 2000).  

The Board also notes that in this case the RO has issued 
numerous rating decisions and supplemental statements of the 
case, each of which reflects consideration of additional 
evidence under the applicable rating criteria.  Thus the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate and in compliance with the 
holding in Fenderson.  


B.  Left Elbow Tendinitis

While on active duty, the veteran fell approximately sixteen 
feet injuring his left elbow.  Subsequently, he was diagnosed 
as having post-traumatic arthritis in the left elbow, in 
spite of negative X-ray findings.  Shortly prior to his 
separation from active duty, he was diagnosed with chronic 
tendinitis of the left elbow and possible annular ligamentous 
tear of the left elbow with radial head bone contusion.  
Post-service, he received VA treatment on an outpatient basis 
in March and April 1969 for his elbow.  On VA examination in 
April 1969, the veteran complained about problems he was 
having with the left elbow; however, physical examination of 
the left elbow essentially found that it was normal, with 
full range of motion and no tenderness or atrophy.  The 
diagnosis was a history of traumatic left elbow tendinitis 
without any objective residuals; subjectively symptomatic.  
In July 1969, the RO granted service connection for traumatic 
tendinitis of the left elbow and a noncompensable evaluation 
was assigned, effective from the time of the veteran's 
separation from active military service.  The noncompensable 
evaluation has since remained in effect.  

In April 1996, the veteran's claim for an increased 
disability evaluation for his service-connected left elbow 
disability was received.  Essentially, he asserts, in 
correspondence and at his personal hearing, that his left 
elbow causes him numbness in his left hand and that the elbow 
occasionally locks on him.  As such, he maintains that the 
disability warrants a compensable rating.  

The veteran's VA outpatient treatment records, 
hospitalization records, and medical statement from the Vet 
Center for July and August 1996 show that he was seen for 
conditions other than his left elbow.  The report of his July 
1996 VA examination notes that he complained of his left 
elbow locking and popping on occasion, but he denied any 
significant associated pain.  On examination of the left 
elbow, there was no swelling, deformity, instability, or 
crepitus noted.  Stress test results were negative.  Range of 
motion of the left elbow was from 0 degrees of full extension 
to 120 degrees of flexion.  Range of motion of the right 
elbow was from 0 degrees to 130 degrees of full extension and 
flexion, respectively.  There were 90 degrees of full 
pronation and 90 degrees of full supination, bilaterally, in 
the forearms.  He had intact sensation in his hands and 5/5-
grip strength, bilaterally.  X-rays taken of the left elbow 
revealed no evidence of any abnormality, including 
degenerative changes.  The diagnoses included no significant 
residual functional deficit, secondary to the old left elbow 
injury.  

The veteran's VA outpatient report for October 1996 and Vet 
Center medical statement of May 1997 do not indicate any 
complaints or treatment for the left elbow.  The report of 
his December 1998 VA examination notes that the veteran 
related he has no pain in the left elbow; however, he does 
have numbness to the small and ring fingers in his left hand, 
which can come on at any time and which resolves 
spontaneously in a few minutes.  He did not notice any 
unusual limitations in his range of motion of the left upper 
extremity and he did not think it bad enough for him to seek 
treatment or operation.  On examination of the left elbow, 
there was full range of motion in flexion, extension, 
pronation and supination.  There was no tenderness over the 
medial or lateral epicondyle, the olecranon, or radial head.  
Two-point discrimination was intact.  Motor strength in the 
left upper extremity was full in all muscle groups at 5/5.  
There was no atrophy.  The examiner noted that there was a 
Tinel's sign at the elbow, which reproduced his 
symptomatology.  X-rays taken of the left elbow revealed that 
it was normal.  The diagnoses were a history of left tennis 
elbow or lateral epicondylitis, currently asymptomatic, and 
ulnar distribution numbness.  The examining physician offered 
that the veteran had no current limitations in activity and 
had mild ulnar neuropathy symptoms.  Further, he related that 
the veteran did not feel that such inhibited his activities 
of daily living nor does it require medical attention at this 
time.  

The veteran's VA outpatient treatment records for December 
1997 to June 2000 show no complaints or treatment related to 
tendinitis of the left elbow.  The VA examination conducted 
in October 1999 was to assess the veteran's psychiatric 
disability.  

In the veteran's case, information on file notes that the 
veteran is right hand dominant.  In rating disabilities, 
tendinitis of the left elbow is evaluated under Diagnostic 
Code 5024, which provides that such disability will be rated 
on limitation of motion of the affected joint or joints 
involved, as degenerative arthritis, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  

Limitation of motion of the forearm is rated under Diagnostic 
Codes 5206 and 5207.  Under Diagnostic Code 5206, a 
noncompensable rating is warranted if flexion of either the 
major or minor forearm is limited to 110 degrees.  A 10 
percent evaluation is warranted if flexion of either forearm 
is limited to 100 degrees and 20 percent is warranted if 
flexion of either forearm is limited to 90 degrees.  If 
flexion of the minor forearm is limited to 70 degrees, a 20 
percent evaluation is warranted.  If flexion of the minor arm 
is limited to 55 degrees, a 30 percent evaluation is 
warranted and if flexion of the minor forearm is limited to 
45 degrees, a 40 percent evaluation is warranted.  Id

Under Diagnostic Code 5207, a noncompensable rating is 
warranted if extension of either the major or minor forearm 
is limited to 45 degrees.  A 10 percent evaluation is 
warranted if extension of either forearm is limited to 60 
degrees and 20 percent is warranted if extension of either 
forearm is limited to 75 degrees.  If extension of the minor 
forearm is limited to 90 degrees, a 20 percent evaluation is 
warranted.  If extension of the minor arm is limited to 100 
degrees, a 30 percent evaluation is warranted and if 
extension of the minor forearm is limited to 110 degrees, a 
40 percent evaluation is warranted.  Id

Although the veteran complains of popping and instability in 
his left elbow, as well as occasional numbness in a couple of 
fingers in his left hand, he denies any pain associated with 
his left elbow.  On VA medical evaluations, findings have 
consistently been made showing that there is no swelling, 
deformity, instability or crepitus in the left elbow.  Also, 
medical evaluation has consistently revealed 5/5 motor 
strength in his left upper extremity, as well as full left 
hand grip.  

The veteran's VA examination in July 1996 revealed slight 
limitation of motion of the left elbow compared to the right, 
as revealed by his ability to exhibit 0 degrees of full 
extension to 120 degrees of flexion, with range of motion of 
the right elbow from 0 degrees to 130 degrees of full 
extension and flexion, respectively.  See 38 C.F.R. § 4.71, 
Plate I.  However, such slight limitation of motion does not 
meet the criteria for a compensable evaluation under either 
Diagnostic Code 5206 or 5207 in the absence of medical 
evidence showing forearm flexion at least limited to 110 
degrees or extension limited to 45 degrees.   See 38 C.F.R. 
§ 4.71a,  On most recent VA orthopedic examination, conducted  
in December 1998, there was normal range of motion of the 
left elbow without tenderness.  At that time he specifically 
related that he has no pain in the left elbow and range of 
motion studies have consistently not elicited any pain on 
motion.  Although the examiner noted Tinel's sign at the left 
elbow, which the examiner offered reproduced the symptoms of 
occasional spontaneous numbness in the small and ring fingers 
of his left hand, there is no medical opinion attributing 
Tinel's sign and numbness in the left fingers to the 
veteran's service-connected tendinitis of the left elbow.  
Without objective medical evidence of painful or limited 
motion of the veteran's left elbow due to tendinitis, the 
criteria for a compensable evaluation has not been met and 
the currently assigned noncompensable disability evaluation 
is entirely appropriate.  

In reaching the above-mentioned conclusion, the Board has 
taken into consideration, as have the examining VA 
physicians, functional loss of the veteran's left elbow due 
to limited or excess movement, pain, weakness, excess 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.  

Moreover, there is no basis for assignment of a compensable 
evaluation for tendinitis in the veteran's left elbow under 
any other potentially applicable diagnostic code.  Even if 
his left elbow tendinitis were to be considered under 
alternate diagnostic codes, see 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability), 
in the absence of medical evidence of, or of disability 
comparable to, ankylosis, forearm flexion limited to 100 
degrees and extension to 45 degrees, fracture of the elbow, 
nonunion of the radius and ulna with flail false joint, an 
impairment of the ulna or radius, or an impairment of 
supination and pronation due to bone fusion, there is no 
basis for assignment of a higher evaluation under Diagnostic 
Codes 5205 or 5208 through 5213.  See 38 C.F.R. § 4.71a.  In 
addition, the reports of X-rays taken of the veteran's left 
elbow, both in service and post service, reveal no 
abnormality, which obviously would include no evidence of any 
fracture, dislocation, or arthritis.  

The Board determines that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected tendinitis of the left elbow so as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no medical evidence that the disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the criteria for a compensable evaluation for tendinitis of 
the left elbow have not been met, and that the claim must be 
denied on this issue.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 C.F.R. § 3.102 (2000).


C.  Skin Disability

Shortly before the veteran was separated from active duty 
service, he was hospitalized in a VA medical facility for an 
undiagnosed lung disease.  While hospitalized, tinea corpora 
lesions were noted on his left leg and tinea versicolor 
lesions on the back.  In July 1969, the RO granted service 
connection for tinea corpora of the left knee and assigned 
the disability a noncompensable evaluation.  The 
noncompensable evaluation has since remained in effect.  

In April 1996, the VA received the veteran's claim for a 
compensable evaluation for his skin disability asserting, in 
correspondence and at his personal hearing, that his skin 
itches, burns, and develops little bumps.  He maintains that 
he has this condition on his face and across the back of his 
head, which he claims is manifested by red, irritated, oily, 
stinging, flaking, and itchy skin.  When he perspires, he 
says he experiences similar reactions on other parts of his 
body.  As such, he maintains that his service-connected skin 
disability, currently diagnosed as tinea corpora and tinea 
versicolor, is more severe that reflected in the currently 
assigned noncompensable disability evaluation.  

The veteran's VA outpatient treatment report dated in July 
1996 shows tinea versicolor on both upper arms, with 
medication prescribed.  There were mild perifolliculitis on 
the back of the head and seborrheic dermatitis at the upper 
chin and sides of his mouth, which were well controlled with 
medication.  

The report of the veteran's October 1996 VA dermatology 
examination show him complaining of itchy skin.  On 
examination, there were a few small follicular pustules on 
the back of the head in the occipital area.  There was a 
little erythema and scaling about the upper lip, on the sides 
of the mouth, and on the chin, which were well controlled 
with topical treatment.  

On VA dermatology examination, conducted in December 1998, 
there was a little area of mild erythema over the occipital 
area of the scalp, otherwise, the scalp was clear.  There was 
no scaling, weeping, or oozing.  On the dorsum of both feet 
and both great toes there are areas of lichenification and 
evidence that the veteran had been rubbing or scratching the 
areas.  His skin was indurated and lichenified.  On the right 
foot dorsal area, there was about a 7 x 8 mm lichenified 
area.  The feet showed no clinical evidence of 
dermatophytosis.  His skin was clear with no clinical 
evidence of dermatophytosis.  No pathology was seen on his 
face, which was clear.  The veteran related that his skin 
condition comes and goes, without any relationship to work, 
hobbies or weather.  The diagnoses were lichen simplex 
chronicus, involving areas of the feet, dorsum of the great 
toes, dorsum of the right foot, and, what may have been 
folliculitis on the occipital area of the scalp, without any 
current evidence of folliculitis.  

The veteran's VA outpatient treatment records for December 
1997 to June 2000 show no complaints or treatment related to 
his skin condition.  The VA examination conducted in October 
1999 was to assess the veteran's psychiatric disability.  

The veteran's service-connected skin disability is rated 
under Diagnostic Code 7813-7806, analogous to 
dermatophytosis, which is rated as eczema.  Under Diagnostic 
Code 7806, a noncompensable evaluation is warranted if there 
is eczema manifested by slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area.  
A 10 percent evaluation is warranted for eczema manifested 
with exfoliation, exudation or itching on an exposed surface 
or extensive area.  For a 30 percent evaluation, there must 
be exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation is warranted 
if there is ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or the eczema that is 
exceptionally repugnant.  See 38 C.F.R. § 4.118.

Under the VA rating schedule, a noncompensable evaluation is 
assigned for a skin disability if there is objective evidence 
of slight exfoliation, exudation, or itching on a nonexposed 
surface or small area.  In the veteran's case, the medical 
evidence shows that he has a very mild erythema in an area of 
the occipital portion of the scalp, otherwise the scalp is 
clear, and some lichen simplex chronicus on the dorsum of the 
feet and great toes.  His face is clear of any pathology.  In 
the absence of greater disability, such as exfoliation, 
exudation involving an exposed surface or extensive area or 
extensive lesions, marked disfigurement, or a skin condition 
that is exceptionally repugnant, the Board finds that the 
veteran's currently assigned noncompensable evaluation is 
appropriate for his dermatophytosis.  

Even if his skin disability were to be considered under 
alternate diagnostic codes, in the absence of medical 
evidence of scaring on the veteran's head, face, or neck 
productive of marked and unsightly deformity of his eyelids, 
lips, or auricles; any burn scars; or superficial, tender, or 
painful scars on objective demonstration there is no basis 
for assigning a compensable evaluation under Diagnostic Codes 
7800 through 7805.  See 38 C.F.R. § 4.118.  

The Board determines that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected skin disability so as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis.  There is no medical evidence that the disability has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

For all the foregoing reasons, the Board must conclude that 
the criteria for a compensable evaluation for a skin 
disability have not been met, and that the claim must be 
denied on this issue.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 C.F.R. § 3.102 (2000).


D.  Parasite Infection Residuals

Within a short time after the veteran's entry onto active 
duty service, he was treated for stomach distention and 
abdominal cramps.  Shortly before his discharge from active 
duty service, he was hospitalized in a VA medical facility 
where it was found that he had an infestation of Ascaris 
lumbricoides.  Following separation from service, his 
symptoms continued and he was treated on an outpatient 
treatment basis.  During his April 1969 VA examination no 
parasites were found and the examining physician diagnosed 
worm infestation, by history.  The RO granted service 
connection for worm infestation, by history, in July 1969, 
and a noncompensable evaluation was assigned the disability.  
The noncompensable rating has since been in effect.  

The veteran's application for an increased disability 
evaluation was received in April 1996.  Essentially, in 
correspondence and personal testimony, he maintains that he 
experiences soft stools, heartburn, and abdominal pain, which 
he attributes to his service-connected parasite infection he 
incurred while stationed in Vietnam.  As such, he asserts 
that a compensable rating is warranted for the residuals of 
this infection.  

On VA examination in August 1996, the veteran indicated that 
he has seen no further worms following his separation from 
service.  He related that he has some irritability in his 
bowel habits since the infestation, at times with mild cramps 
and occasional diarrhea and constipation.  He related that he 
had never had any blood in the stools and no long-term 
diarrhea.  On examination, there was some tenderness in the 
left lower quadrant of the abdomen to moderate palpation.  
The remainder of the examination was normal.  The diagnoses 
were a history of parasitic infestation; post parasitic 
irritable bowel syndrome and occasional constipation 
episodes, possibly related to the anticholinergic effect of 
his mental health medications.  

The report of the veteran's January 1999 VA examination 
indicates that he did not have nausea or vomiting.  The 
frequency of his diarrhea depended on his food and if he 
consumed milk or mild products, which triggered five to eight 
loose bowel movements that were accompanied by gas, 
distention and headaches.  He had no history of fistula.  On 
examination, no distention of his abdomen was found.  There 
was no hepatosplenomegaly, no masses, and the abdominal based 
sounds were hyperdynamic.  There was no fistula.  There was 
no clubbing, arthropathy or swelling of the feet.  A CBC 
(complete blood count) performed one month previously showed 
that he did not have anemia.  Radiologic studies and 
sigmoidoscopy were normal.  The diagnosis was diarrhea due to 
lactate deficiency, interfering with the veteran's lifestyle.  

The veteran's VA outpatient treatment records for December 
1997 to June 2000 show no complaints or treatment related to 
a parasite infection.  The VA examination conducted in 
October 1999 was to assess the veteran's psychiatric 
disability.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  When rating by analogy, 
the diagnostic code number will be "built-up," in that the 
first two digits represent that part of the schedule most 
closely identifying the part of the body involved and the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27.  In the veteran's case, his service-
connected residuals of a parasite infection are rated under 
Diagnostic Code 7399-7319 to reflect that the disability is 
being rated as a digestive disorder, analogous to irritable 
colon syndrome.  

Under Diagnostic Code 9319, irritable colon syndrome 
manifested by mild disturbances of the bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  If the manifestations are 
moderate with frequent episodes of bowel disturbance with 
abdominal distress, a 10 percent evaluation is warranted.  
For a 30 percent evaluation, medical evidence must show 
severe symptomatology of diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114.  

In the veteran's case, recent medical examination and opinion 
did not find evidence of worm/parasite infection.  The 
examining physician in January 1999, attributed the veteran's 
diarrhea to lactate deficiency, not to a parasite infection.  
A prior VA examination, conducted in August 1996, did not 
find symptomatology associated with a parasite infection, 
although he did diagnose a history of parasitic infestation; 
post parasitic irritable bowel syndrome; and occasional 
constipation episodes, which the physician offered were 
possibly related to the anticholinergic effect of the 
veteran's mental health medications.  Nonetheless, in the 
absence of medical findings showing moderate or severe 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance or alternating diarrhea and constipation 
and constant abdominal distress, the currently assigned 
noncompensable evaluation for the veteran's residuals of a 
parasite infection is appropriate.  

There are no other diagnostic codes to evaluate the veteran's 
residuals of a parasite infection.  However, even if such 
consideration were appropriate, in the absence of medical 
evidence of, or of disability comparable to, liver disease, 
gall bladder problems, amebiasis, dysentery, or colitis, 
there is no basis for assignment of a compensable evaluation 
under any other potentially applicable diagnostic code.  See 
Diagnostic Codes 7311 through 7318, and 7321 through 7323.  

The Board determines that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected residuals of a parasite infection so as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis.  There is no medical evidence that the 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

For all the foregoing reasons, the Board must conclude that 
the criteria for a compensable evaluation for the residuals 
of a parasite infection have not been met and that the claim 
must be denied on this issue.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 C.F.R. § 3.102 
(2000).


ORDER

Service connection for an eye disorder, characterized as 
bilateral floaters due to bilateral posterior vitreous 
detachment, is granted.  

A disability evaluation in excess of 70 percent for post-
traumatic stress disorder prior to February 10, 1997 is 
denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent schedular evaluation for 
post-traumatic stress disorder, effective from February 10, 
1997, is granted.  

A compensable disability evaluation for tendinitis of the 
left elbow is denied.  

A compensable disability evaluation for a skin disability is 
denied.  

A compensable disability evaluation for the residuals of a 
parasite infection is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

